Opinion by
Orlady, J.,
The plaintiff delivered to Bird and Wilson certain laundry *341machinery, which, with other property of Bird and Wilson, was levied upon at the instance of August Fromuth. The plaintiff notified the sheriff that he claimed certain property mentioned in the levy, and as the claim was resisted, a sheriff’s interpleader issue was framed to determine the question of title to the property. On the trial, the jury returned a verdict for the defendant, under direction of the court, and the plaintiff brings this appeal. The machinery was delivered to Bird and Wilson under a statement of account, or bill of goods bought, which was signed by the parties and contains a form of contract, which is contended to be a bailment for use with an added option to purchase upon performance of certain conditions. By its terms the goods were to be delivered at the depot where they were manufactured; and provided for “ cash payments to be made on presentation of sight drafts, with bill of lading attached, showing that the goods have been shipped.” This provision was changed after shipment by the plaintiff accepting a small cash payment and the purchaser’s notes for the balance.
The contract provides, that “ this property is borrowed by us and is to belong to the Henrici Machinery Company until the price of its purchase is paid, as per memorandum above, and then becomes the property of the borrower and is lent until default is made in either payment, to be held by the borrower and no other, and upon the condition that the borrower is to return it to the Henrici Machinery Company upon such default. . . . Notes and drafts, if given, are not considered as payment until they are paid, and all payments are to be forfeited by nonpayment of the balance at the time stated in this agreement.”
It is a thinly veiled attempt to preserve a lien on goods “ until the price of its purchase is paid.” No time was fixed for a letting, so that by renewing the notes or drafts, representing the purchase price, this could be indefinitely extended. No time was fixed for the purchase price to be paid, nor for the return of the property. No amount was named for the hiring or rent for its use. No control over the property was reserved in the vendor, and there was no provision for divesting the title or possession of the vendees except on a failure to pay, not rent, but the purchase price. The account book of the claimant *342shows a regular series of charge of the different items of machinery and credits of cash, notes and machinery returned, with a struck balance of $53.75, on June 20,1895, — six months before the plaintiff issued his execution.
In this account it appears that many of the articles were charged against Bird and Wilson before they were delivered to them, and before the contracts were signed. Whatever the original intention between the parties may have been, it is apparent from the contract and the account which was kept by the claimant, that the transaction shifted into an ordinary sale of the property. The transaction, under our decisions, was clearly a conditional sale, and cannot be sustained as against the creditors of the vendee: Rieker v. Koechling, 4 Pa. Superior Ct. 286; Ladley v. Express Co., 3 Pa. Superior Ct. 149; Jones v. Wands, 1 Pa. Superior Ct. 269; Ott v. Sweatman, 166 Pa. 217; Collins v. Railroad Co., 171 Pa. 243; Printing Co. v. Jordan, 171 Pa. 474; Electric Co. v. Brown, 193 Pa. 351.
The judgment is affirmed.